Citation Nr: 0626610	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-44 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a skin disability of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

The veteran's skin disability has not affected 20 percent or 
more of exposed area; required systemic therapy; caused 
ulceration; constant exudation or itching; or resulted in 
extensive lesions or marked disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin 
disability of the hands and feet have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 
7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2006, subsequent to its initial adjudication 
of the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in April 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

Service connection and a 10 percent disability rating was 
granted by rating decision in August 2004 with an effective 
date of March 21, 2001, the date the veteran's claim was 
received.

VA outpatient clinical records show that the veteran was seen 
from October 2001 to October 2004 for complaints of a fungal 
infection and onychomycosis of the hands and feet.  In 
October 2001 the veteran was noted to have nails with 
leukonychia, yellow thickening, and subungal debris.  Fine 
scale was noted on his hands and feet.  In October 2004, the 
veteran was diagnosed with tinea crucris and xerosis.  His 
feet had no scaling and no cracks or fissures. 

Also of record are several statements from the veteran 
stating this his skin condition causes him pain, makes his 
nails split and break, and causes his feet to swell.  The 
veteran has also stated that his prescribed treatments seem 
to be futile in alleviating his symptoms.

In response to his claim for service connection, the veteran 
was provided a VA examination in June 2003.  The veteran 
stated that he used over-the-counter creams to treat his skin 
condition, and he complained of minor and occasional itching 
and pain.  Eight of the veteran's fingernails had significant 
distal onycholysis and all of the toenails were yellow and 
thickened with subungal debris.  No other skin findings were 
noted.  

The veteran underwent a second VA examination in April 2004.  
He stated that his current treatment regime of ointments and 
creams did not really help and he complained of constant 
itching.  Upon physical examination, the examiner found that 
the veteran's hands and feet had no scaling and no dimpling.  
His toenails were again thickened and yellow.  The examiner 
stated that the percent of exposed body area affected by the 
veteran's skin condition was less than 5 percent.  The 
diagnosis was onychomycosis and onychomylysis.  

The veteran's most recent VA examination was conducted in 
June 2005.  Upon physical examination, the examiner found 
that all the veteran's nails had onycholysis, subungal 
debris, and yellow hyperkeratosis.  No other significant skin 
findings were noted.  The examiner found that the veteran's 
nails made up less than 1 percent of the entire body surface 
area.  There was no scarring or disfigurement.  The examiner 
concluded that the veteran had onychodystrophy consistent 
with onychomycosis.  He went on to state that the veteran had 
a common skin and nail condition that could cause some pain 
in the nails, but does not result in a significant 
disability.



General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's skin disability is currently rated as 10 
percent disabling under the diagnostic code for dermatitis or 
eczema, 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  The 
Board notes that the rating criteria for evaluating 
disabilities of the skin was revised, effective August 30, 
2002.  The Board has determined that the revised criteria for 
evaluating the veteran's skin disability would not have 
retroactive effects and are therefore applicable from their 
effective date.  The Board also notes that 
onychomycosis/oncychomylysis of the hands and feet is the 
only skin disability for which the veteran is currently 
service-connected.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Period March 21, 2001 to August 30, 2002

Under the prior version of Diagnostic Code 7806, a 30 percent 
disability rating is appropriate with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent disability evaluation is appropriate with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118 (2002).

The medical evidence for the period from March 21, 2001 to 
August 30, 2002 establishes that the veteran was diagnosed 
with onychomycosis of the hands and feet.  VA treatment 
records show some scaling of the hands and feet; however, 
there is no medical evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  
Although the veteran has stated that his skin condition 
causes his nails to split, his feet to swell, and results in 
pain, the evidence of record clearly does not show that the 
veteran's skin disability more nearly approximates a 30 
percent rating under the former rating criteria.  Therefore, 
an increased rating for the period from March 21, 2001 to 
August 20, 2002 is not warranted.

Period Beginning August 30, 2002

Under the present version of these criteria, effective August 
30, 2002, a 30 percent evaluation is authorized for eczema or 
dermatitis affecting 20 to 40 percent of the entire body or 
20 to 40 percent of the exposed areas; or where systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  A 10 
percent disability evaluation is warranted for disability 
that affects at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent of the exposed areas of the body; or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive are required for a total duration of 
less than six weeks during the past 12-month period.  Under 
the present version of Diagnostic Code 7806, skin 
disabilities may also be rated as disfigurement of the head, 
face, or neck or scars depending upon the predominant 
disability.  38 C.F.R. § 4.118 (2005).

The medical evidence for the period beginning August 30, 
2002, clearly does not support an increased rating of 30 
percent for the veteran's skin disability.  In this regard, 
the Board notes that the veteran's most severe skin symptoms 
were noted at his April 2004 VA examination.  He complained 
of constant itching and the examiner found that the percent 
of exposed body area affected by the veteran's skin condition 
was less than 5 percent.  This evidence does not establish 
that 20 to 40 percent of the veteran's body is affected by 
his skin disorder.  Moreover, the evidence of record does not 
establish that the veteran has undergone systemic therapy to 
treat his skin disability, on the contrary, the veteran has 
treated his hands and feet with topical creams.  Therefore, 
the veteran's skin disability more nearly approximates the 
criteria of a 10 percent rating under the current rating 
criteria.  

The Board notes that an increased rating for the period 
beginning August 30, 2002 would not be appropriate even if 
the former rating criteria were applied as there is no 
medical evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  As the preponderance of 
the evidence is against the claim, an increased rating for 
the veteran's skin disability is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a skin disability of the hands and feet is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge Board of Veterans' Appeals




 Department of Veterans Affairs


